101 F.2d 309 (1939)
WRIGHT
v.
COMMISSIONER OF INTERNAL REVENUE.
No. 4415.
Circuit Court of Appeals, Fourth Circuit.
January 18, 1939.
Meredith M. Daubin, of Washington, D. C., for petitioner.
Earl C. Crouter, Sp. Asst. to Atty. Gen. (James W. Morris, Asst. Atty. Gen., and Sewall Key, Sp. Asst. to Atty. Gen., on the brief), for respondent.
Before PARKER and SOPER, Circuit Judges, and CHESTNUT, District Judge.
PER CURIAM.
This is a petition to review a decision of the Board of Tax Appeals. The only question involved is whether a deficiency notice mailed by the Commissioner of Internal Revenue to the taxpayer was sufficient to toll the running of the statute of limitations. The address of the taxpayer given on his tax return was 917 15th Street N. W., Washington, D. C. The deficiency notice was addressed to him at 915 15th Street, N. W., Washington, D. C., and was sent by registered mail. It was delivered at his office to an employee authorized to receive and open his mail. The objection made is that the address on the deficiency notice did not correspond with that on the tax return; but it is undisputed that the notice was delivered at taxpayer's office and we think that the receipt by the employee under the circumstances shown was equivalent to receipt by taxpayer himself. The slight error in the street address did no harm; and we agree with the Board that "the contention made is devoid of any merit".
Affirmed.